 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW L. LIAO (CABN 271219)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7023
 7        FAX: (415) 436-7234
          andrew.liao@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO. 17-CR-46-SI-TSH
                                                       )
14           Plaintiff,                                ) [PROPOSED] DETENTION ORDER
                                                       )
15      v.                                             )
                                                       )
16   EZAHNA EVANS,                                     )
                                                       )
17           Defendant.                                )
                                                       )
18

19           On October 25, 2019, a petition was filed alleging that defendant Ezahna Evans violated the
20 terms of his supervised release by: (1) possessing a firearm or ammunition in violation of 18 U.S.C.

21 § 922(g)(1); (2) violating California Vehicle Code Sections 22350(a) (speeding) and 20002 (hit and

22 run); (3) failing to notify probation within 72 hours of being arrested or questioned by law enforcement;

23 and (4) failing to report to the probation officer as instructed.

24           This matter came before the Court on November 4, 2019, for a detention hearing. The defendant
25 was present and represented by Steven G. Kalar, Federal Defender. Assistant United States Attorney

26 Andrew L. Liao appeared for the government. United States Probation Officer Aldonza Leal was also

27 present. The defendant sought to be released, and the government opposed. At the hearing, counsel

28 submitted proffers and arguments regarding detention.

     DETENTION ORDER                                  1                                          v. 11/01/2018
     17-CR-46-SI-TSH
 1          Pursuant to Fed. R. Crim. P. 32.1(a)(6), it is defendant’s burden to show by clear and convincing

 2 evidence that he will not flee or pose a danger to the community. Here, the fact that the alleged offense

 3 of possessing a firearm or ammunition in violation of 18 U.S.C. § 922(g)(1) occurred while the

 4 defendant was on supervised release following a prior conviction for that same felony means that the

 5 defendant has not carried his burden to prove he is not a danger to the community. Accordingly, IT IS

 6 ORDERED THAT:

 7          1.      The defendant be committed to the custody of the Attorney General for confinement in a

 8 corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or

 9 being held in custody pending appeal;

10          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

11 and

12          3.      On order of a court of the United States or on request of an attorney for the government,

13 the person in charge of the corrections facility in which the defendant is confined shall deliver the

14 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

15 court proceeding.

16          IT IS SO ORDERED.

17

18 DATED:        11/5/2019                                       ________________________
                                                                 HON. THOMAS S. HIXSON
19
                                                                 United States Magistrate Judge
20

21

22

23

24

25

26

27

28

     DETENTION ORDER                                 2                                             v. 11/01/2018
     17-CR-46-SI-TSH
